ACCEPTED
                                                                                        14-14-00489-CR
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   9/17/2015 2:52:26 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              IN THE
                 FOURTEENTH COURT OF APPEALS
                         HOUSTON, TEXAS                  FILED IN
                                                   14th COURT OF APPEALS
     _________________________________________________________
                                                      HOUSTON, TEXAS
                                                               9/17/2015 2:52:26 PM
                         NO. 14-14-00489-CR                    CHRISTOPHER A. PRINE
                                                                        Clerk
      ________________________________________________________

                                   EX PARTE:

                          KERRY G. JONES
    ___________________________________________________________

                On Appeal from Cause Number 1283329-A
                  TH
            230 Judicial District Court of Harris County, Texas
    ___________________________________________________________

                APPELLANT’S MOTION FOR REHEARING

To The Honorable Court:

      Comes now, Kerry G. Jones, Appellant and files this motion for rehearing of

the Opinion rendered by the Fourteenth Court of Appeals of Texas pursuant to

T.R.A.P. 49.1, in which he relies on the following points:

                             Point for Review No. 3

      With regard to his third point for review, Appellant respectfully submits that

this Court erred in assuming that child pornography would be found on a computer

Appellant owned when the only evidence set out in the search warrant affidavit was

was that Appellant made four one month subscription purchases to websites



                                      Page -1-
connected with the sale of child pornography, with the last purchase occurring

roughly 24 months before the search warrant of Appellant’s residence took place.

There is also no evidence in the record that a download from these websites took

place or that photos were retrieved from the identified websites. Appellant believes

this Court’s ruling stand for the proposition that a search warrant affidavit showing

that a person who has subscribed to a child pornography website over a protracted

period of time automatically establishes probable cause to conduct a search of that

person’s home and personal computers indefinitely thereafter. This analysis conflicts

with Fourth Amendment principles in general, and in particular the Amarillo Court

of Appeals in Taylor v. State, 54 S.W.3d 21 (Tex.App.–Amarillo 2011, no pet.).

                                   PRAYER

      Wherefore, premises considered, this Court should grant Appellant’s motion

for rehearing in this cause.

                                             Respectfully submitted,

                                                /s/ James D. Lucas
                                             James D. Lucas
                                             2316 Montana Avenue
                                             El Paso, Texas 79902
                                             Tel: (915)352-8811
                                             Fax: (915) 532-8807
                                             SBN 12658300
                                             jlucas2@elp.rr.com




                                      Page -2-
                               CERTIFICATE OF SERVICE

         I certify that a true copy of this Motion for Rehearing was served in accordance with

rule 9.5 of the Texas Rules of Appellate Procedure on each party or that party's lead counsel

as follows:

Party:          Devon Anderson
                District Attorney
                Appellate Counsel
                1201 Franklin, Suite 600
                Houston, Texas 77002

Method of service: Electronic means.

Date of service: September 17, 2015

                                               /s/ James D. Lucas
                                            James D. Lucas, Attorney for Appellant




                                            Page -3-